Fourth Court of Appeals
                                San Antonio, Texas
                                    September 18, 2019

                                    No. 04-18-00414-CR

                                    John Bryan FINCH,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 16-07-0222-CRA
                          Honorable Stella Saxon, Judge Presiding


                                      ORDER
     The State’s motion for extension of time is GRANTED. The State’s brief is due
November 17, 2019. No further extensions will be granted absent extenuating circumstances.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court